Case 1:15-cv-01153-AT-BCM Document178 Filed 01/15/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
JANET PRUTER, et al. DOC #
DATE FILED: 1/15/2021
Plaintiffs,
-against- 15 Civ. 1153 (AT)
LOCAL 210, INTERNATIONAL ORDER

BROTHERHOOD OF TEAMSTERS,

 

Defendant.
ANALISA TORRES, District Judge:

 

The trial scheduled to commence on February 8, 2021, is ADJOURNED. Trial will
commence on April 4, 2022, at 9:00 a.m. In accordance with Paragraph V.H of the Court’s
Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with a break from 11:15
to 11:45 a.m. During the jury selection and jury deliberation phases, court will be in session
from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.

By March 7, 2022, the parties shall submit a joint letter summarizing any necessary
alterations to their proposed pretrial order of December 21, 2020, and any other matters that
should be brought to the Court’s attention in advance of trial in light of the revised schedule.

On March 28, 2022, at 11:00 a.m., counsel for all parties shall appear for a final pre-trial
conference in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

In light of the long delay in advance of trial, this action is STAYED pending further order
of the Court. This order shall not affect the settlement conference proceeding before the
Honorable Barbara C. Moses, ECF No. 175.

SO ORDERED.

Dated: January 15, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
